Electronically Filed
                                                        Supreme Court
                                                        SCPR-12-0000884
                                                        15-NOV-2012
                                                        08:02 AM
                        NO. SCPR-12-0000884

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE SEAN P. MALONEY, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner Sean P. Maloney’s
petition to resign and surrender his license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Sean P. Maloney, attorney number 4810, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:   Honolulu, Hawai#i, November 15, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack